Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Petition under 37 CFR 1.84(a)(2) to Accept Color Drawings filed on 11/27/2019 is accepted.

This application has been carefully considered.  A Comment is made on the Incorporation by Reference; the claimed design has been restricted; applicant made an election; objections are made to the drawings and specification, and the claim is rejected.  

In a telephone call on September 10, 2021, Attorney Emmanuel Filandrianos elected Embodiment 1 without traverse.

                           Comment on Incorporation by Reference

This application incorporates by reference 62/833,321.  All the material from the provisional application that is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the provisional application that is not present in this application forms no part of the claimed design. 

                                         Restriction and Election

This application discloses the following embodiments:
Embodiment 1 - Fig. 1 and a new drawing using the marker of Fig. 3 in a new Fig. 5 
Embodiment 2 - Fig. 2 and a new drawing using the marker of Fig. 4 in a new Fig. 6
Embodiment 3 - Figs. 3 and 4
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The claiming of  two markers juxtaposed at farthest diagonal corners from each other on an unclaimed background surface in Embodiment 1; or the claiming of four identical markers at each of the four corners on an unclaimed background surface in Embodiment 2; or the claiming of just a single marker on an unclaimed background surface in Embodiment 3; creates patentably distinct designs among the embodiments. 


The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1 
Group II: Embodiment 2
Group III: Embodiment 3 and 4

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

The election without traverse of Group I, Figs. 1 and a new drawing of 2, for prosecution by Attorney Emmanuel D. Filandrianos in the telephone call on 09/10/2021 is acknowledged.

Groups II and III, present Figs. 2, 3, and 4, have been withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b), as being for nonelected inventions.

	The drawing views and corresponding figure descriptions of Groups II and III, Figs. 2, 3, and 4, must now be canceled as being directed to nonelected designs.

			    Objection to the Drawings

An objection is made to the drawing disclosure because, instead of showing all the figures of each embodiment, applicant has substituted the following descriptions for two of the figures, the second figure of Embodiment 1 and the second figure of Embodiment 2: 

“Each marker shown in Fig. 1 may be of the type shown in Fig. 3 or in Fig. 4.
 Each marker shown in Fig. 2 may be of the type shown in Fig. 3 or in Fig. 4.”

Every figure that is intended to be part of the elected embodiment must be shown in a drawing and any drawing that is added must have support in the original disclosure.  Statements in the specification cannot be used to stand for views that are not shown, unless they are mirror images of or are identical to images that are shown.  Applicant must submit a complete set of drawings showing both figures of the elected embodiment of the claimed design.

A complete set of all drawing sheets is required in reply to the Office Action to avoid abandonment of the application.  The figure of an amended drawing should not be labeled as “amended.”  All replacement sheets should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be not supported by the original disclosure prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
                          
                                     Objections to the Specification

1.  An objection is made to the title, “marker for detection by machine vision,” because it is too long; the title should be brief but accurate, and should be as short and specific as possible, 37 CFR 1.72.  Furthermore the title is objected to because it includes information about how the invention is used or functions in the phrase “for detection by machine vision.”  This description adds nothing to an understanding of what is shown in the drawings and furthermore any design patent that might ultimately issue from this application would only protect the ornamental appearance of the claimed design, not how it is made or used.  It is suggested that the title be amended throughout the application, original declaration excepted, to be --image marker-- or ‘writing surface markers” or another shorter title that has support in the original disclosure.

2.  When the title is amended, then, for consistency, the figure descriptions will also have to be amended to use the correct title.  However the title does not need to be repeated in each successive figure description.

3.  An objection is made to the description beginning with “The perspective view, the rear view, . . .” because it does not clarify that those views are not shown.  For accuracy it is suggested that the statement after the description of Fig. 4 be amended to read as follows:

--The perspective view, the rear view, the left plan view, the right plan view, the top plan view and the bottom view are not shown and form no part of the claimed design.--

4.  An objection is also made to the figure descriptions because it appears that applicant intends for some of the written description to substitute for actually showing what applicant is claiming in drawings.  However statements that describe or suggest other embodiments of the claimed design that are not illustrated in the drawing disclosure, except one that is a mirror image of that shown or has a shape and appearance that would be evident from the one shown (as in identical), are not permitted in the specification of an issued design patent.  In addition, statements that attempt to broaden the scope of the claimed design beyond that which is shown in the drawings are not permitted, MPEP 1503.01(II)(B)(2). 

The two statements after the description of the broken lines beginning, “Each marker shown in Fig. 1 . . .” and ending in “. . .or in Fig. 4.” must be canceled .

5.  When submitting an amendment to the specification, a complete, clean version of the specification is required, 37 CFR 1.125(c).

	         Non-Final Rejection Under 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly 

The claim is indefinite and nonenabling because it is not clear exactly what design applicant is claiming.  Specifically, the description immediately preceding the claim states the following:  “Each marker shown in Fig. 1 may be of the type shown in Fig. 3 or Fig. 4,” which suggests that the alternative could also be true and that each marker shown in Fig. 1 could not be of the type shown in Fig. 3 or Fig. 4.  But it is unclear which of these alternatives is true and which design applicant intends to claim as his ornamental design.

The same reason applies to the statement following that statement:  “Each marker shown in Fig. 2 may be of the type shown in Fig. 3 or in Fig. 4.”  Again applicant does not state whether the marker in Fig. 2 is of the type shown in Fig. 3 or Fig. 4.

Furthermore either of those preceding statements do not clarify exactly what is meant by suggesting that the marker “may be of the type.”  In fact this phrase suggests that the resulting marker may be similar to the marker shown in Fig. 3 or Fig. 4 but would not be exactly like the markers shown in Fig. 3 or Fig. 4, while not explaining in what way or ways it is similar and in what way or ways it is different.  This statement does not explain exactly what the appearance of such a marker would be or how it would differ from or be like the markers shown in Fig. 3 or Fig. 4.  Furthermore it does not even limit the appearance of such a marker to either Fig. 3 or Fig. 4.   So there are a great number of variables that could determine what the appearance of any particular marker could be but such marker is certainly not specified with the precision required by the written description requirement of the first paragraph of 35 U.S.C. 112 (a) and (b).

This design is unclear to a designer of ordinary skill for the foregoing reasons.  Such a design can only be understood by resorting to conjecture to supply the insufficient data provided in this disclosure and when a designer uses conjecture to determine the complete design, the claim is indefinite and non-enabled.
	
If a claim is amenable to two or more plausible claim constructions, the metes and bounds of the claimed invention are indefinite and so the claimed design is unpatentable under 35 U.S.C. 112, second paragraph, Ex parte Miyazaki, 89 USPQ2d 1207, (Bd. Pat. App. & Int. 2008).
                       
	    Non-Final Rejection Under 35 U.S.C. 102(a)(1) - AIA 

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejection that follows:

	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, 
or in public use, on sale or otherwise available to the public before the 
effective filing date of the claimed invention.



The desk blotter pad 4 in Fig. 1 of the patent 1,331,995 of McMullen or
The conventional fastenings 9 in Figs. 2 and 3 of the patent 1,625,724 of Huszti-Horvath or
The retaining clamps 2 in Fig. 1 of patent number 1,856,160 of Gutberlet or
The corner protectors 10 in Fig. 3 of patent number 2,728,451 of Leander or 
The triangular corner pockets 6 in Fig. 3 of patent 8,128,125 of Ngan.

The appearance of any of the foregoing figures listed on PTO form 892 is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.  Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another.  Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” so too minor differences cannot prevent a finding of anticipation.  Int'l Seaway supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d at 1444).

Applicant's attention is directed to MPEP 706.02(b)(1) for information on overcoming the rejection under 35 USC 102(a)(1).	

                Non-Final Rejection Under 35 U.C. 103(a)

The claim is also rejected under 35 U.S.C. 103(a) as being unpatentable over any of the following patents:

The desk blotter pad 4 in Fig. 1 of the patent 1,331,995 of McMullen or
The conventional fastenings 9 in Figs. 2 and 3 of the patent 1,625,724 of Huszti-Horvath or
The retaining clamps 2 in Fig. 1 of patent number 1,856,160 of Gutberlet or
The corner protectors 10 in Fig. 3 of patent number 2,728,451 of Leander or 
The triangular corner pockets 6 in Fig. 3 of patent 8,128,125 of Ngan.



Any of the foregoing reference has the following design characteristics:

It shows a triangular shape in the upper left corner and a corresponding triangular shape in the lower right corner that are mirror images of each other.

Thus it has the same basic design characteristics as the claimed design.  

	It would have been obvious to a designer of ordinary skill in the art before the effective filing date of the claimed design to arrive at the overall appearance of the claimed design in view of any of the triangular corners of McMullen, or Huszti-Horvath or Gutberlet or Leander or Ngan.

	It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

                                                              Conclusion	

The claimed design stands rejected for the reasons set forth above.

The references cited but not applied are considered representative of the state of the art of the subject matter of the claimed design.	
                                                         
                                                     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Albert whose telephone number is (571) 272-2631.  The examiner can normally be reached Monday through Friday from 7:30 to 4:00 p.m. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The official fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Elizabeth A. Albert/
Primary Examiner, Art Unit 2913